Citation Nr: 1444365	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board sees that additional evidence was associated with the file after this claim was last adjudicated by the RO in an April 2012 statement of the case (SOC).  In his July 2014 appellant brief, the Veteran waived his right to initial consideration of this evidence by the RO as Agency of Original Jurisdiction (AOJ) and requested, instead, that the Board consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).

The Board also sees that the Veteran was scheduled to testify in support of this claim at a hearing before a Veterans Law Judge of the Board on July 26, 2012, but he did not appear for the hearing and did not provide a good-cause explanation or reason for his absence or requested to have the hearing rescheduled.  Accordingly, the Board is proceeding with appellate review of the claim.  See 38 C.F.R. § 20.704(d) (2013) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing has been withdrawn).


FINDING OF FACT

The Veteran's insomnia is not shown to be related to any disease or injury incurred or aggravated during his active military service.



CONCLUSION OF LAW

Entitlement to service connection for insomnia has not been established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A May 2011 letter provided all notice required under the VCAA.  It informed the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between himself and VA in obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  Moreover, the letter was followed by adequate time for him to submit information and evidence in response before initial adjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records he identified as potentially relevant have been obtained and associated with the claims file for consideration.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wanted to submit or have VA obtain.  There is indication he receives Social Security disability insurance (SSDI) benefits for his bipolar disorder.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that VA is not required to "obtain records in every case in order to rule out their relevance."  Rather, VA is required to examine the information related to the medical records and obtain those records only "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits."  Id.  

In this instance, the Board finds that there is no reasonable possibility the Veteran's Social Security Administration (SSA) records would help substantiate his claim for insomnia.  In this regard, as discussed below, the medical evidence in the file, including numerous private and VA treatment records dating from 1989 to 2012, consistently shows that his insomnia is a manifestation of his nonservice-connected (NSC) bipolar disorder, which incepted many years after his service, not during or even during the presumptive period, and thus is not related to any in-service incurrence or aggravation of a disease or an injury.  Indeed, the history of his bipolar disorder and associated insomnia is very well documented by the medical evidence of record.  In light of this evidence, there is no reasonable possibility that any SSA records would help substantiate the claim.  Rather, even assuming they contain medical evidence not already of record, there is no indication such evidence would help support a relationship to service in the face of overwhelming evidence in the file showing his insomnia instead is a symptom of his bipolar disorder, which in turn has not been related or attributed to his service.  The fact that the SSDI benefits were awarded for bipolar disorder does not alter this conclusion when, given the voluminous treatment records in the file, there is every likelihood that any outstanding medical evidence in the SSA records would only further confirm what is already well established, namely, that his insomnia is merely a symptom of his NSC bipolar disorder.  Thus, as in all likelihood the outstanding SSA records, to the extent they may be relevant at all, would be redundant of the evidence already of record and thus only further weigh against a relationship to service, there is no reasonable possibility they would help substantiate the claim, and therefore VA is not required to obtain them.  See id.  

A VA examination also was not performed and is not needed to fairly decide this claim.  The duty to assist includes providing a VA examination when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

An examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, but (4) insufficient evidence to decide the case.  McLendon, 20 Vet. App. at 83.  

As discussed below, there is sufficient evidence already in the file to conclude the Veteran's insomnia is the result of his bipolar disorder diagnosis and not any 
in-service incurrence or aggravation of a disease or an injury.  Thus, the third and fourth McLendon elements are not satisfied and no VA examination and medical nexus opinion consequently are required.  See id.  VA is not obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II.  Analysis

The Veteran's claim is based on his contention that his insomnia is a result of stressful events he experienced while in the military.  But for the following reasons or bases, the Board finds that his entitlement to service connection has not been established.

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In deciding the appeal of this claim, the Board has thoroughly reviewed the evidence in the file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

With regard to the first Shedden element, evidence of a current disability, an April 2011 VA treatment record shows a diagnosis of insomnia.  Therefore, the first Shedden element is satisfied.

As to the second Shedden element, in-service incurrence of a relevant disease or an injury, the Veteran argued in a May 2012 written statement that he experienced several stressful events while he was on active duty in the military, and that they caused his insomnia either by disrupting his sleep pattern due to having to stay awake or by his "reliving" them, which prevents him from sleeping.  Examples of the stressful events he related include a time when his unit was placed on alert for 55 days straight, requiring them to switch shifts (day, swing and night shifts) every three days, leaving him exhausted and disrupting his sleeping patterns.  See May 2012 Statement.  He contends that he was never able to get back into a regular sleeping pattern after his service.  In addition, he recounts, among other events, the non-combat related fatalities of two service members he was responsible for protecting, the accidental discharge of firearms that caused him to fear that rounds would enter his sleeping quarters, his role in a minor riot that occurred on base involving other soldiers, and the protests of some Panamanians that one time threatened his family's safety.  Id.  

There is no probative evidence independently verifying any of these alleged events he has recounted.  However, the service personnel records (SPRs) confirm he served in Panama as a military police officer (MP) and, later, as a desk sergeant.  Thus, for purposes of this decision only, the Board will assume, without deciding, that one or more of these events occurred based on the circumstances of his service  See 38 U.S.C.A. § 1154(a) (West 2002) (providing that where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence).


There still has to be attribution of his insomnia to his service, however, including to his service in this specific capacity.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And it is more so in this other, yet equally critical, respect that his claim is lacking in supporting evidence.

Although the Board will assume that one or more of these alleged events occurred, it should be noted preliminarily that service connection for posttraumatic stress disorder (PTSD) - so as a purported consequence - already was denied in the November 2011 rating decision and in previous decisions, and is not on appeal before the Board.  Moreover, as explained in the following paragraphs, the preponderance of the evidence shows the Veteran's insomnia did not initially manifest during his service or to be otherwise related or attributable to his service.  

The third Shedden element requires a medical nexus between the current disability and the disease or injury incurred or aggravated during service.  The Board finds that this element is not established, as the preponderance of the evidence weighs against a relationship between the Veteran's insomnia and the in-service events he has described.  In this regard, his STRs do not show a diagnosis of insomnia or that he complained of a disruption in his sleeping pattern.  In addition, the September 1969 separation examination report reflects a normal clinical evaluation with regards to psychiatric functioning, and that he specifically denied a history of frequent trouble sleeping or other psychiatric symptoms when reporting his medical history.  He affirmed in a January 1970 statement of medical condition that there had been no change in his medical condition since that September 1969 separation examination.  Moreover, he has never contended that his insomnia began during his service.  The fact that he was required to remain awake for long periods of time while his unit was on alert suggests simple lack of sleep imposed by external circumstances related to his duties, as opposed to insomnia resulting from impairment in his own psychological or physical functioning.  As shown below, his insomnia has consistently been linked to manic episodes associated with his bipolar disorder, for which, to reiterate, service connection has not been established or even claimed.  

Significantly, the Veteran underwent a VA mental health examination for pension purposes in May 1996, at which time he reported that his first manic episode had occurred in 1988 (so well after his service, which had concluded in January 1970), and that he believed it was the result of being overworked and not getting enough sleep.  He similarly reported during a January 1998 VA examination that he had had "bipolar disorder, manic type, since 1988," and denied having symptoms prior to then.  A February 1989 private treatment record reflects that he had experienced recurrent mental illness during the past ten years, so since 1979 or thereabouts, which had worsened over that period.  This record thus indicates his bipolar disorder or other mental health issues may have begun as early as around 1979, which would still be about nine years after his separation from service in January 1970.  The fact that almost a decade or more elapsed between his separation from service and the onset of his manic episodes with associated insomnia - whether this was in 1979 or 1988 - tends to weigh against a relationship to his service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (similarly holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the now-claimed disorder).

With respect to the Veteran's theory that his insomnia is related to the in-service events he described, the treatment records contain numerous entries reflecting that his insomnia occurs during manic episodes associated with his NSC bipolar disorder, which did not manifest until several years after his service, indeed, even beyond the one-year presumptive period (see 38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309(a), 3.384), and that he has regular sleeping patterns when not manic owing to this bipolar disorder.

Specifically, in February 1989 he was hospitalized at a private facility for a manic episode, and it was believed he had not been taking the medication prescribed for his bipolar disorder.  This record reflects that he had been hyperactive and had not slept in four days prior to admission.  He was diagnosed with "bipolar disorder, manic, severe."  Similarly, he was hospitalized by VA in March 1996 for a manic episode, at which time he reported being off his bipolar medications and experiencing insomnia and other manic symptoms.  It was noted that his sleep had improved by the time of his discharge after he was put back on his medication.  During a May 1996 VA examination, he reported that when manic he would sometimes be awake for five or six days.  He related that he had been on medication since his last manic episode, in March 1996, and was "sleeping well."  In January 1998, he stated that he usually noted an increase in fatigue and sleepiness after he was hospitalized for his bipolar disorder.  In April 2001, he was hospitalized at a private facility while in a manic episode brought on by substance abuse and noncompliance with medications prescribed for his bipolar disorder.  He was placed back on medication to assist in treating "episodic exacerbations of agitation and insomnia."  During his hospitalization, he showed improvement in his symptoms of bipolar disorder, and his "sleep pattern gradually normalized."  In May 2001, he reported that he went off his bipolar medications, at which point he began losing sleep, became paranoid, and his behavior turned "bizarre."  A November 2006 VA treatment record reflects a diagnosis of bipolar disorder with mania and notes in this regard that he reportedly had not taken medication for the past two years and not slept for the past six months.  He stated that he needed about four hours of sleep a day.  In March 2008, he stated that he was "quite subdued" by his standards and "boring when he is not somewhat manic; sleeps well, no racing thoughts [sic]."  In March 2012, he described what his sleep patterns were like when he is manic by stating that he "function[s] much like a child, go go go then [he] fall[s] over."  These records consistently show that his insomnia is a manifestation of his manic episodes associated with his bipolar disorder.  


Significantly, a March 2012 VA treatment record also shows a finding by the Veteran's primary care psychiatrist that his insomnia is indeed a manifestation of his bipolar disorder, as it reflects a diagnosis of "bipolar disorder, hypomanic with insomnia, thoughts and mood controlled" (emphasis added).  This diagnosis is consistent with the findings in the above records and constitutes further probative evidence that his insomnia is a symptom of his bipolar disorder. 

Although there is also an April 2011 diagnosis from the same psychiatrist of insomnia due to "past history of trauma," that diagnosis is given little weight as it is contradicted by the preponderance of the medical evidence in the file summarized above, which shows that the insomnia is not related to trauma but rather is a manifestation of the Veteran's manic episodes.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  The diagnosis of insomnia due to past trauma does not appear elsewhere in the voluminous medical evidence of record.  Moreover, the notation that the insomnia is due to past trauma is not supported by any rationale and does not account for the overwhelming evidence showing a completely different etiology, including the same psychiatrist's own later diagnosis of "bipolar disorder, hypomanic with insomnia."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that "neither a VA medical examination report nor a private medical opinion is entitled to any weight if it contains only data and conclusions").  

In addition, the Board questions the credibility of the April 2011 diagnosis as it was provided only seven days after the Veteran had filed this claim, which is based on his theory of a relationship to in-service trauma.  In this regard, the April 2011 diagnosis seems to be merely a transcription of the lay statements provided by the Veteran that day since it is not supported by any medical analysis or other medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that "(e)vidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute 'competent medical evidence'"); Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); Cf. Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  Accordingly, the April 2011 diagnosis of insomnia due to a "past history of trauma" lacks probative value as a clinical assessment and is outweighed by more probative medical evidence showing that it is instead caused by the Veteran's NSC bipolar disorder. 

The March 2012 diagnosis, on the other hand, has a lot of probative weight, especially in comparison, as it is supported by the preponderance of the medical evidence in the file linking the Veteran's insomnia to his manic episodes.  See Madden, supra; Caluza, supra.  

The Board has considered the Veteran's lay statements asserting that his sleeping patterns have been disrupted since service as a result of the stressful events he experienced while on active duty.  Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on the medical issue in this case, namely, whether his insomnia may be related to the stressful events he experienced while in service, since this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, his unsupported lay opinion that his insomnia is a result of the stressful experiences he had while on active duty, by itself, does not sustain the claim.  See id.  

Moreover, the Veteran's lay statements are outweighed by the preponderance of the medical evidence of record discussed above, which shows that his insomnia is related to his NSC bipolar disorder rather than any stressful event he experienced in service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical professional's opinion more probative on the issue of medical causation); see also Layno, 6 Vet. App. at 469. 

To the extent the Veteran asserts that his sleep rhythm was permanently disrupted ever since service by lack of sleep or odd hours of sleeping and waking during service, or that his insomnia occurs due to reliving the in-service events he described, he is competent to report such a history.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay testimony is competent as to matters of first-hand knowledge or experience).  However, the Board finds that this history is not credible, as it conflicts with his express denial of sleep problems in the September 1969 report of his medical history in anticipation of his separation from service, and also conflicts with the above treatment records showing that his insomnia only occurs during manic episodes resulting from his bipolar disorder, which did not manifest initially until a number of years after his service, and that his sleep is normal when he is not manic (that is, on the occasions when he is taking his psychotropic medication as prescribed).  See Caluza, 7 Vet. App. at 511 (holding that, when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence 

submitted on behalf of the Veteran); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Accordingly, as it is not credible, the Veteran's assertion of a disrupted sleep pattern ever since service or insomnia due to "reliving" the alleged in-service events must be discounted.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the witness's credibility affects the weight to be given to his testimony).  It is outweighed by more probative medical evidence showing that his insomnia is a result of his bipolar disorder.  

In sum, the Board finds that the Veteran's insomnia is a manifestation of his NSC bipolar disorder, which did not manifest until a number of years after his service, and is not related to stressful events experienced while on active duty or otherwise related to his service.  Thus, the preponderance of the evidence shows that there is no nexus between his insomnia and any disease or injury incurred or aggravated during his service.  See Shedden, 381 F.3d at 1166-67.


Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for insomnia is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER


This claim of entitlement to service connection for insomnia is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


